Exhibit 10.78

COMMON STOCK PURCHASE AGREEMENT

This Common Stock Purchase Agreement (this “Agreement”) is dated as of July 11,
2011, by and between Cytori Therapeutics, Inc., a Delaware corporation (the
“Company”), and Seaside 88, LP, a Florida limited partnership (such investor,
including its successors and assigns, “Seaside”).

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to Seaside, and Seaside desires to purchase
from the Company, up to 6,326,262 shares of the Company’s Common Stock (as the
same may be proportionately adjusted in respect of any stock split, stock
dividend, combination, recapitalization or the like with respect to the Common
Stock) on the Closing Dates.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Seaside agree as
follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings
indicated in this Section 1.1:

“10-Day VWAP” means the daily volume weighted average of actual trading prices
(measured in hundredths of cents) of the Common Stock of the Company on the
Trading Market for the ten consecutive Trading Days immediately prior to a
Closing Date, as reported by Bloomberg Financial Markets.

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.

“Agreement” shall have the meaning ascribed to such term in the introduction, as
the same may be amended from time to time.

“Closing” means the Initial Closing and each Subsequent Closing.

“Closing Dates” means the Initial Closing Date and each Subsequent Closing Date.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or changed.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock,



--------------------------------------------------------------------------------

including without limitation, any debt, preferred stock, right, option, warrant
or other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“Company” shall have the meaning ascribed to such term in the introduction,
including any successor or permitted assign thereof.

“Company Counsel” means DLA Piper LLP (US), or other counsel (including in-house
counsel) reasonably acceptable to Seaside.

“Disclosure Schedules” means the disclosure schedules of the Company delivered
concurrently herewith, as updated by the Company from time to time.

“DTC” means the Depository Trust Company.

“DWAC” means DTC’s Deposit Withdrawal Agent Commission system.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Financing Transaction” means a transaction, or series of related transactions,
in which the Company sells shares of Common Stock, or other securities
convertible into or exchangeable for, shares of Common Stock, to unrelated third
parties solely for capital raising purposes. By way of example, a Financing
Transaction shall not include any sale or issuance of Common Stock or other
securities convertible into or exchangeable for shares of Common Stock, in
connection with, or to a party engaged with the Company in, any strategic or
other business relationship beyond such capital raising transaction, or any
lender or other provider of debt capital to the Company, including loans, lines
of credit, equipment leases and the like.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Initial Closing” means the closing of the purchase and sale of the Common Stock
pursuant to Section 2.1.

“Initial Closing Date” means July 12, 2011 or such later date when all of the
Transaction Documents required to be executed and delivered in connection with
the Initial Closing pursuant this Agreement have been executed and delivered by
the applicable parties thereto, and all conditions precedent to (i) Seaside’s
obligations to purchase the Shares and (ii) the Company’s obligations to issue
and deliver the Shares at the Initial Closing have been satisfied or waived.

“Initial Investment Amount” means $6,000,000.

“Initial Per Share Purchase Price” shall be an amount equal to the 10-Day VWAP
multiplied by 0.88.

“Intellectual Property” shall have the meaning ascribed to such term in
Section 3.1(r).

“Lien” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

2



--------------------------------------------------------------------------------

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).

“Permits” shall have the meaning ascribed to such term in Section 3.1(s).

“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Prospectus Supplement” means the supplement or supplements to the base
prospectus contained in the Registration Statement to be filed in connection
with the sale to Seaside, and the resale by Seaside, of the Shares.

“Registration Statement” means the registration statement of the Company,
Commission File No. 333-172787, as the same may be amended from time to time,
covering the sale to Seaside, and the resale by Seaside, of the Shares.

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Seaside” shall have the meaning ascribed to such term in the introduction,
including any successor or permitted assign thereof.

“Seaside Party” shall have the meaning ascribed to such term in Section 4.7.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means the shares of Common Stock issued or issuable to Seaside pursuant
to this Agreement.

“Short Sales” shall include, without limitation, all “short sales” as defined in
Rule 200 of Regulation SHO of the Exchange Act and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, swaps and
similar arrangements (including on a total return basis).

 

3



--------------------------------------------------------------------------------

“Subsequent Closing” means each closing of the purchase and sale of the Common
Stock pursuant to Section 2.2.

“Subsequent Closing Date” means the day two weeks subsequent to the prior
Closing Date (or, if such day is not a Trading Day, then the first day
thereafter that is a Trading Day) commencing on August 12, 2011 and ending on or
about May 4, 2012, or such later dates when all conditions precedent to
(i) Seaside’s obligations to purchase the Shares and (ii) the Company’s
obligations to deliver the Shares have been satisfied or waived, in each event
with respect to such Subsequent Closing, unless such Subsequent Closing is
cancelled pursuant to Section 2.6 hereof or this Agreement is earlier terminated
pursuant to Section 5.1 hereof.

“Subsequent Per Share Purchase Price” shall be an amount equal the 10-Day VWAP
multiplied by 0.9025.

“Subsidiary” shall have the meaning ascribed to such term in Section 3.1(a).

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

“Trading Market” means whichever of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
New York Stock Exchange, the NYSE Alternext Exchange, the NYSE Amex, the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market or the
OTC Bulletin Board (or any successors to any of the foregoing).

“Transaction Documents” means this Agreement and all schedules hereto and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.

ARTICLE II

PURCHASE AND SALE

2.1 Initial Closing. On the Initial Closing Date, upon the terms and subject to
the conditions set forth herein, Seaside shall purchase from the Company, and
the Company shall issue and sell to Seaside, 1,326,262 Shares at the Initial Per
Share Purchase Price. Upon satisfaction or waiver of the conditions set forth in
Sections 2.3, 2.4 and 2.5, the Initial Closing shall occur on the Initial
Closing Date electronically or at such physical location as the parties shall
mutually agree.

2.2 Subsequent Closings. On each Subsequent Closing Date, upon the terms and
subject to the conditions set forth herein, Seaside shall purchase from the
Company, and the Company shall issue and sell to Seaside, 250,000 Shares (as the
same maybe proportionately adjusted in respect of any stock split, stock
dividend, combination, recapitalization or the like with respect to the Common
Stock) at the Subsequent Per Share Purchase Price. Upon satisfaction or waiver
of the conditions set forth in Sections 2.3, 2.4, 2.5 and 2.6, each Subsequent
Closing shall occur on the applicable Subsequent Closing Date electronically or
at such physical location as the parties shall mutually agree.

 

4



--------------------------------------------------------------------------------

2.3 Deliveries by the Company. On each Closing Date, the Company shall deliver
or cause to be delivered to Seaside the following:

(a) solely on the Initial Closing Date, 1,326,262 Shares registered in the name
of Seaside, via the DTC DWAC system, as specified on the signature pages hereto;

(b) on each Subsequent Closing Date, 250,000 Shares (as the same may be
proportionately adjusted in respect of any stock split, stock dividend,
combination, recapitalization or the like with respect to the Common Stock),
registered in the name of Seaside, via the DTC DWAC system, as specified on the
signature pages hereto;

(c) an officer’s certificate of the Company’s Chief Executive Officer or Chief
Financial Officer, substantially in the form of Exhibit A attached hereto; and

(d) solely on the Initial Closing Date, a legal opinion of Company Counsel,
substantially in the form of Exhibit B attached hereto.

2.4 Deliveries by Seaside. On each Closing Date, Seaside shall deliver or cause
to be delivered to the Company an amount equal to (a) the Initial Investment
Amount, with respect to the Initial Closing, or (b) the Subsequent Per Share
Purchase Price, with respect to each Subsequent Closing, multiplied by 250,000
(as the same maybe proportionately adjusted in respect of any stock split, stock
dividend, combination, recapitalization or the like with respect to the Common
Stock), by wire transfer to the account as specified in writing by the Company,
in each case less the amount due Seaside for reimbursement of its expenses as
set forth in the second to last sentence of Section 5.2 hereof.

2.5 Closing Conditions.

(a) The obligations of the Company hereunder in connection with each Closing are
subject to the satisfaction by Seaside, or waiver by the Company, of the
following conditions:

(i) the accuracy in all material respects (without giving effect to any
limitation as to “materiality” or “knowledge” set forth therein) on the Closing
Date of the representations and warranties of Seaside contained herein (unless
made as of a specific date, in which case the representations and warranties
shall be accurate in all material respects as of such specified date);

(ii) all obligations, covenants and agreements of Seaside required to be
performed at or prior to the Closing Date shall have been performed;

(iii) the delivery by Seaside of the items set forth in Section 2.4 of this
Agreement; and

(iv) the Registration Statement shall be in full force and effect.

(b) The obligations of Seaside hereunder in connection with each Closing are
subject to the satisfaction by the Company, or the waiver by Seaside, of the
following conditions:

 

5



--------------------------------------------------------------------------------

(i) the accuracy in all material respects (without giving effect to any
limitation as to “materiality” or “knowledge” set forth therein) on the Closing
Date of the representations and warranties of the Company contained herein (as
qualified and limited by the Disclosure Schedules, as updated through such
Closing Date, and unless made as of a specific date, in which case the
representations and warranties shall be accurate in all material respects as of
such specified date);

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

(iii) the delivery by the Company of the items set forth in Section 2.3 of this
Agreement;

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the prior Closing Date that has not been cured by the Company;

(v) the Registration Statement shall be in full force and effect;

(vi) the purchase of Shares at a Subsequent Closing from the Company shall not
cause Seaside’s beneficial ownership of the Common Stock, calculated in
accordance with Rule 13d-3 promulgated by the Commission under the Securities
Act, to exceed 9.9% of the Company’s outstanding Common Stock immediately after
such Subsequent Closing; and

(vii) from the date hereof to each Closing Date, trading in the Common Stock
shall not have been suspended by the Commission and trading in securities
generally as reported by Bloomberg Financial Markets shall not have been
suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of Seaside, makes it
impracticable or inadvisable to purchase the Shares at the Closing.

2.6 Cancellation of a Subsequent Closing in Certain Circumstances.

(a) In the event that the Company furnishes to Seaside a certificate signed by
the Chief Executive Officer or Chief Financial Officer of the Company stating
that a material development or potential material development involving the
Company has occurred which the Company would be obligated to disclose in the
Prospectus Supplement, which disclosure would, in the good faith judgment of the
Chief Executive Officer or the Board of Directors of the Company, be premature
or otherwise inadvisable at such time, then such Subsequent Closing will not
occur; provided, however, that the Company will not be permitted to cancel a
Subsequent Closing pursuant to this Section 2.6(a) more than four times during
the term of this Agreement.

(b) In the event that a Subsequent Closing is cancelled pursuant to
Section 2.6(a) or a Subsequent Closing does not occur because of a failure of a
condition to Seaside’s obligations hereunder contained in Section 2.5(b) hereof,
then the number of shares to be sold by the Company, and purchased by Seaside,
at the next Subsequent Closing which occurs pursuant to

 

6



--------------------------------------------------------------------------------

this Agreement will be increased by 250,000 Shares to 500,000 Shares for such
Subsequent Closing. For clarification, if two or more consecutive Subsequent
Closings are cancelled pursuant to Section 2.6(a), or because of a failure in a
condition to Seaside’s obligations contained in Section 2.5(b) hereof, the
number of shares to be purchased and sold at the next Subsequent Closing will be
500,000 Shares, without regard to whether one, two or more Subsequent Closings
have been cancelled. Whenever a Subsequent Closing is cancelled pursuant to
Section 2.6(a), or because of a failure in a condition to Seaside’s obligations
contained in Section 2.5(b) hereof, the aggregate number of Subsequent Closings
pursuant to this Agreement will be reduced by one, and if two or more
consecutive Subsequent Closings are cancelled, then the aggregate number of
Shares purchased and sold pursuant to this Agreement will be reduced
accordingly.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth under the
corresponding section of the Disclosure Schedules, which Disclosure Schedules
may be updated before any Closing and shall be deemed a part hereof, the Company
hereby makes the representations and warranties set forth below to Seaside as of
the date hereof and each Closing Date (provided that representations and
warranties that speak as of a specific date shall continue to speak as of such
specified date):

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
listed in the Company’s most recent Annual Report on Form 10-K as modified by
any subsequent SEC Reports filed with the SEC (each a “Subsidiary”). Except as
disclosed in the SEC Reports or Schedule 3.1(a), the Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities. If the Company has no subsidiaries, then references in
the Transaction Documents to the Subsidiaries will be disregarded.

(b) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not reasonably be expected to result in (i) a material
adverse effect on the legality, validity or enforceability of any Transaction
Document, (ii) a material adverse effect on the results of operations, assets,
business, prospects or financial condition of the Company and the Subsidiaries,
taken as a whole, or (iii) a material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and, to the knowledge of the Company, no

 

7



--------------------------------------------------------------------------------

Action has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
its stockholders, and no further action is required by the Company or its
stockholders in connection therewith other than in connection with the Required
Approvals. Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Shares at each Closing
and the consummation by the Company of the other transactions contemplated
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, violate or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary pursuant to, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement (written or
oral), credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) to which the Company or any Subsidiary is a party
or by which any property or asset of the Company or any Subsidiary is bound, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected, except in the case of each of clauses (ii) and (iii), such
as could not reasonably be expected to result in a Material Adverse Effect.

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization, approval or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority, the Trading Market or other Person (including
its stockholders) in connection with the execution, delivery and performance by
the Company of the Transaction Documents, other than (i) the filing of the
Prospectus Supplement, and (ii) any notice filings or SEC Reports as are
required to be made following each Closing Date under applicable federal and
state securities laws or under applicable rules and regulations of the Trading
Market (collectively, the “Required Approvals”).

 

8



--------------------------------------------------------------------------------

(f) Issuance of the Shares. The Shares are duly authorized and, when issued and
paid for in accordance with the Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company or as a result of any action or inaction on the part of the Company. The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock issuable pursuant to this Agreement. The issuance by
the Company to Seaside, and the resale by Seaside, of the Shares have been
registered under the Securities Act and all of the Shares when delivered will be
freely transferable and tradable on the Trading Market by Seaside without
restriction (other than any restrictions arising solely from the status, acts or
omissions of Seaside). The Registration Statement is effective and available for
the issuance to Seaside and the resale by Seaside of the Shares thereunder and
the Company has not received any notice that the Commission has issued or
intends to issue a stop-order with respect to the Registration Statement or that
the Commission otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so. The “Plan of Distribution” section under the
Registration Statement as supplemented by the Prospectus Supplement permits the
issuance and sale to Seaside and the resale by Seaside of the Shares hereunder.

(g) Capitalization. The capitalization of the Company is as set forth in the
Registration Statement. The Company has not issued any capital stock since its
most recently filed periodic report under the Exchange Act, other than pursuant
to the exercise of employee stock options under the Company’s stock option
plans, the issuance of shares of Common Stock to employees pursuant to the
Company’s employee stock purchase plan and pursuant to the conversion or
exercise of outstanding Common Stock Equivalents. No Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as disclosed in the SEC Reports or Schedule 3.1(g), there are no
outstanding options, warrants, rights to subscribe to, calls or commitments of
any character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. Except as disclosed in the SEC Reports or Schedule 3.1(g), the
issue and sale of the Shares will not obligate the Company to issue shares of
Common Stock or other securities to any Person (other than Seaside) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in material compliance with all federal
and state securities laws and requirements of the Trading Market, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder or the Board of Directors of the Company is
required for the issuance and sale of the Shares, other than the Required
Approvals. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

(h) SEC Reports; Financial Statements. The Company has filed or furnished
(a) all reports, schedules, forms, statements and other documents required to be
filed or furnished

 

9



--------------------------------------------------------------------------------

by it under the Securities Act and the Exchange Act (including all required
exhibits thereto), including pursuant to Section 13(a) or 15(d) thereof (the
foregoing materials, as amended and including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) and (b) any notices, reports or other filings pursuant to
applicable requirements of the Trading Market, in each case of (a) and (b), for
the 12 months preceding the date hereof and each Closing Date, on a timely basis
or has received a valid extension of such time of filing, and has filed any such
SEC Reports and notices, reports or other filings pursuant to applicable
requirements of the Trading Market prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements (i) have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and (ii) fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.

(i) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that would reasonably be expected to result in a Material Adverse Effect, except
as has been reasonably cured by the Company, (ii) the Company has not incurred
any liabilities (contingent or otherwise) other than (A) trade payables, accrued
expenses, and other liabilities incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) the Company has not altered
its method of accounting except as otherwise required pursuant to GAAP, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock (other than in connection
with repurchases of unvested stock issued to employees of the Company), and
(v) the Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option and incentive plans.

(j) Litigation. Except as disclosed in the SEC Reports, there is no action,
claim, suit, notice of violation, or proceeding (collectively, an “Action”)
pending or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Shares or (ii) could,
if there were an

 

10



--------------------------------------------------------------------------------

unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary, nor, to the knowledge of
the Company, any director or officer thereof (in his or her capacity as such),
is or has been the subject of any Action involving a claim or violation of, or
liability under, any federal or state securities laws or a claim of breach of
fiduciary duty. There has not been and, to the knowledge of the Company, there
is not currently pending, any investigation by the Commission involving the
Company, any Subsidiary or any current or former director or officer of the
Company or any Subsidiary (in his or her capacity as such). The Commission has
not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act (including the Registration Statement) and, to the
Company’s knowledge, no proceeding for such purpose is pending before or
threatened by the Commission.

(k) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would reasonably be expected to result in
a default by the Company or any Subsidiary under), nor has the Company or any
Subsidiary received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or
(iii) is in violation of any statute, rule or regulation of any governmental
authority or the Trading Market, including without limitation all foreign,
federal, state and local laws applicable to its business, except in each case as
would not have a Material Adverse Effect.

(l) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof or any Closing Date, received notice from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and immediately after the
consummation of the transactions contemplated hereby will be, in compliance with
all such listing and maintenance requirements.

(m) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
and the laws of its state of incorporation that is or could become applicable to
Seaside as a result of Seaside and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation the Company’s issuance of the Shares and Seaside’s ownership of the
Shares.

(n) Disclosure. The Company confirms that neither the Company nor any officer,
director or employee of the Company acting on its behalf (as such term is used
in Regulation FD) has provided Seaside or its agents or counsel with any
information that the

 

11



--------------------------------------------------------------------------------

Company believes may constitute material, non-public information except insofar
as the existence and terms of the proposed transactions hereunder may constitute
such information. The Company understands and confirms that Seaside will rely on
the foregoing representations and covenants in effecting transactions in
securities of the Company. All written disclosure provided to Seaside regarding
the Company, its business and the transactions contemplated hereby furnished by
or on behalf of the Company with respect to the representations and warranties
made herein are true and correct with respect to such representations and
warranties and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
Company acknowledges and agrees that Seaside does not make and has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.

(o) Effective Registration Statement. The Registration Statement has been
declared effective by the Commission and remains effective as of the date
hereof, and the Company knows of no reason why the Registration Statement will
not continue to remain effective for the foreseeable future. The Company is
eligible to use Form S-3 registration statements for the issuance of securities.

(p) Acknowledgment Regarding Seaside’s Purchase of Shares. The Company
acknowledges and agrees that Seaside is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby. The Company
further acknowledges that Seaside is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement or the other Transaction Documents and the transactions contemplated
hereby and thereby, and any advice given by Seaside or any of its respective
representatives or agents in connection with this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to Seaside’s purchase of the Shares. The Company further
represents to Seaside that the Company’s decision to enter into this Agreement
and the other Transaction Documents has been based solely on the independent
evaluation of the transactions contemplated hereby and thereby by the Company
and its representatives.

(q) Approvals. The issuance and listing on the Trading Market of the Shares
requires no further approvals, including but not limited to, the approval of
stockholders.

(r) Intellectual Property. The Company possesses such right, title and interest
in and to, or possesses adequate rights to use, all such patents, patent rights,
trade secrets, inventions, know-how, trademarks, trade names, copyrights,
service marks and other proprietary rights (“Intellectual Property”) as are
material to the conduct of the Company’s business except Intellectual Property
the failure of which to possess would not have a Material Adverse Effect. Except
as disclosed in the SEC Reports, the Company has not received any notice of
infringement, misappropriation or conflict from any third party as to such that
has not been resolved or disposed of, which infringement, misappropriation or
conflict would if adversely decided individually or in the aggregate have a
Material Adverse Effect. To the Company’s knowledge, it has not infringed,
misappropriated, or otherwise conflicted with the Intellectual Property of any
third parties, which infringement, misappropriation or conflict would
individually or in the aggregate have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(s) Permits. The Company has made all filings, applications and submissions
required by, and possesses all approvals, licenses, certificates,
certifications, clearances, consents, exemptions, marks, notifications, orders,
permits and other authorizations issued by, the appropriate federal, state or
foreign regulatory authorities necessary to own and/or lease its properties and
to conduct its businesses (collectively, “Permits”), except for such Permits the
failure of which to possess or obtain would not reasonably be expected to have a
Material Adverse Effect. The Company has not received any written notice of
Action relating to the limitation, revocation, cancellation, suspension,
modification or non-renewal of any such Permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect, and has no reason to believe that any such
Permit will not be renewed in the ordinary course.

3.2 Representations and Warranties of Seaside. Seaside hereby makes the
representations and warranties set forth below to the Company as of the date
hereof and each Closing Date (provided that representations and warranties that
speak as of a specific date shall continue to speak as of such specified date):

(a) Organization; Authority. Seaside is a limited partnership duly organized,
validly existing and in good standing under the laws of the state of Florida,
with full right, power and authority to own and use its properties and assets
and to carry on its business as currently conducted and to enter into and to
consummate the transactions contemplated by this Agreement and the other
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution, delivery and performance by Seaside of the
transactions contemplated by this Agreement and each other Transaction Document
have been duly authorized by all necessary action on the part of Seaside and no
such further action is required. Each Transaction Document to which it is a
party has been (or upon delivery will have been) duly executed by Seaside, and,
when delivered by Seaside in accordance with the terms thereof, will constitute
the valid and legally binding obligation of Seaside, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b) Experience of Seaside. Seaside, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Seaside is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.

(c) Short Sales. Seaside has not directly or indirectly, nor has any Person
acting on behalf of or pursuant to any understanding with Seaside, engaged in
any Short Sales involving the Company’s securities or otherwise sought to hedge
its position in the securities of the Company through the date hereof.

 

13



--------------------------------------------------------------------------------

(d) Limited Ownership. The purchase by Seaside of the Shares issuable to it at
the Closings will not result in Seaside (individually or together with any other
Person with whom Seaside has identified, or will have identified, itself as part
of a “group” in a public filing made with the Commission involving the Company’s
securities) acquiring, or obtaining the right to acquire, beneficial ownership
of a number of shares of Common Stock equal to or in excess of 19.9% of the
outstanding shares of Common Stock or the voting power of the Company on a
post-transaction basis that assumes that all Closings contemplated by this
Agreement shall have occurred.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 No Transfer Restrictions. Certificates evidencing the Shares shall not
contain any legend restricting their transferability by Seaside. The Company
shall cause its counsel to issue a legal opinion to the Company’s transfer agent
if required by the Company’s transfer agent to effect a transfer of any of the
Shares; such opinion shall be provided by the Company’s counsel at no expense to
Seaside.

4.2 Furnishing of Information. As long as Seaside owns Shares, the Company
covenants to use best efforts to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act.

4.3 Securities Laws Disclosure; Publicity. The Company shall, by 9:00 a.m.
Eastern time on the Trading Day following the date hereof, file a Current Report
on Form 8-K which attaches as exhibits all agreements relating to this
transaction, in each case reasonably acceptable to Seaside, if Seaside is
readily available to review such Form 8-K in a timely manner, disclosing the
material terms of the transactions contemplated hereby.

4.4 Shareholders Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person that Seaside is an
“Acquiring Person” or similar designation under any shareholders rights plan or
similar plan or arrangement in effect or hereafter adopted by the Company, or
that Seaside could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Shares under the Transaction Documents or
under any other agreement between the Company and Seaside.

4.5 Investment Company Status. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.

4.6 Non-Public Information. The Company covenants and agrees that neither it nor
any other Person acting on its behalf will provide Seaside or its agents or
counsel with any information that the Company believes constitutes material
non-public information. The Company understands and confirms that Seaside shall
be relying on the foregoing representations in effecting transactions in
securities of the Company.

4.7 Indemnification of Seaside. Subject to the provisions of this Section 4.7,
the Company will indemnify and hold Seaside, Seaside 88 Advisors, LLC, and their
respective directors, officers, stockholders, partners, members, employees,
agents and Affiliates (each, a

 

14



--------------------------------------------------------------------------------

“Seaside Party”) harmless from any and all losses, liabilities, obligations,
claims, demands, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation reasonably incurred in connection with defending
or investigating any suit or action in respect thereof to which any Seaside
Party is a party under the Securities Act, the Exchange Act or any other federal
or state statutory law or regulation, at common law or otherwise, insofar as
such losses, liabilities, obligations, claims, demands, contingencies, damages,
costs and expenses arise out of or are based on (a) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or any Prospectus Supplement, or (b) the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, provided that the Company will not
be liable in any such case to the extent that any such liability, obligation,
claim, contingency, damage, cost or expense arises out of or is based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made therein in reliance upon and in conformity with written information
furnished to the Company by and regarding Seaside expressly for inclusion
therein. If any action shall be brought against any Seaside Party in respect of
which indemnity may be sought pursuant to this Agreement, such Seaside Party
shall promptly notify the Company in writing, and the Company shall have the
right to assume the defense thereof with counsel of its own choosing. Any
Seaside Party shall have the right to employ separate counsel in any such action
and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Seaside Party except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Seaside
Party. The Company will not be liable to any Seaside Party under this Agreement
(x) for any settlement by a Seaside Party effected without the Company’s prior
written consent, which consent shall not be unreasonably withheld or delayed; or
(y) to the extent, but only to the extent, that a loss, liability, obligation,
claim, demand, damage, cost or expense is attributable to any Seaside Party’s
breach of any of the representations, warranties, covenants or agreements made
by Seaside in this Agreement or in the other Transaction Documents.

4.8 Listing of Common Stock. The Company hereby agrees to use its best efforts
to maintain the listing of the Common Stock on its current Trading Market and
all other Trading Markets on which such Common Stock may hereafter be listed or
quoted (as applicable) and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of such
Trading Market(s). The Company hereby further agrees that if the Company applies
to have the Common Stock traded on any Trading Market other than its current
Trading Market, it will include in such application all of the Shares and will
take such other action as is reasonably necessary to cause all of the Shares to
be listed on such other Trading Market as promptly as possible.

4.9 Stockholder Approval. The Company shall not issue shares of Common Stock or
Common Stock Equivalents, if such issuance would require stockholder approval
pursuant to applicable rules of the Trading Market, unless and until such
stockholder approval is obtained.

 

15



--------------------------------------------------------------------------------

4.10 Short Sales. Seaside covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with it will execute any Short Sales in
the securities of the Company from the date hereof until the final Subsequent
Closing contemplated hereby.

4.11 Prospectus Supplement. The Company will use its best efforts to file the
Prospectus Supplement in accordance with the requirements of Rule 424
promulgated under the Securities Act on or before the Initial Closing Date and,
if required, before each Subsequent Closing Date.

ARTICLE V

MISCELLANEOUS

5.1 Termination. This Agreement may be terminated:

(a) by Seaside, immediately upon written notice to the Company, if the Initial
Closing has not been consummated on or before July 15, 2011;

(b) by the Company, immediately upon written notice to Seaside, at any time; or

(c) by Seaside, immediately upon written notice to the Company, if at any time
during the term of this Agreement the Company effects a reverse stock split or
similar transaction, or consummates a Financing Transaction to which Seaside is
not offered the opportunity to participate;

provided however that no such termination will affect the right of any party to
sue for any breach by the other party (or parties).

5.2 Fees and Expenses. Except as otherwise set forth in this Agreement and as
set forth in this Section 5.2 below, each party shall pay the fees and expenses
of its own advisers, counsel, accountants and other experts, if any, and all
other expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. The Company shall pay all
stamp and other taxes and duties levied in connection with the delivery of the
Shares. Notwithstanding the foregoing, (a) at the Initial Closing, the Company
shall reimburse Seaside for the fees and expenses of its counsel, White White &
Van Etten PC, in an amount equal to $25,000, and (b) at each Subsequent Closing,
the Company shall reimburse Seaside solely for the fees and expenses of its
counsel, White White & Van Etten PC, in an amount equal to $2,500. Such legal
fees may be withheld by Seaside from the amount to be paid for the Shares
purchased at the Initial Closing and any Subsequent Closing.

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
Disclosure Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on

 

16



--------------------------------------------------------------------------------

the earliest of (a) the date of transmission, if such notice or communication is
delivered via electronic mail or facsimile at the electronic mail address or
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (Eastern time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via electronic mail
or facsimile at the electronic mail address or facsimile number set forth on the
signature pages attached hereto on a day that is not a Trading Day or later than
5:30 p.m. (Eastern time) on any Trading Day, (c) the second Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth on the signature pages attached hereto or as otherwise provided by
written notice delivered in compliance with this Section 5.4 by the addressee to
the other party.

5.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and Seaside or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Seaside. Seaside may assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
Company.

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.6.

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. The
parties hereby waive all rights to a trial by jury. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

 

17



--------------------------------------------------------------------------------

5.10 Survival. The representations and warranties herein shall survive the
Closings and delivery of the Shares.

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile or email transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or email signature
page were an original thereof.

5.12 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever one party exercises a right, election, demand or option
under a Transaction Document and the other party does not timely perform its
related obligations within the periods therein provided, then the exercising
party may rescind or withdraw, in its sole discretion from time to time upon
written notice to the other party, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.

5.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, Seaside and the Company
will be entitled to specific performance under the Transaction Documents. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of the obligations set forth herein and
hereby agree to waive in any such action for specific performance of any such
obligation the defense that a remedy at law would be adequate.

5.15 Payment Set Aside. To the extent that either party hereto makes a payment
or payments to the other party hereto pursuant to any Transaction Document or
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the other party, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

5.16 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting

 

18



--------------------------------------------------------------------------------

party shall not be employed in the interpretation of the Transaction Documents
or any amendments hereto.

(Signature Pages Follow)

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Cytori Therapeutics, Inc.       Address for Notice: By:  

/s/ Mark Saad

      3020 Callan Road  

Name: Mark Saad

Title:   Chief Financial Officer

     

San Diego, CA 92121

Attention: Chief Executive Officer

Fax: (858) 458-0994

Email: msaad@cytori.com

With a copy to (which shall not constitute notice):      

DLA Piper LLP (US)

4365 Executive Drive, Suite 1100

San Diego, CA 92121-2133

Attention: Jeffrey T. Baglio, Esq.

Fax: (858) 638-5058

Email: jeff.baglio@dlapiper.com

Seaside 88, LP       Address for Notice:

By:

 

Its:

 

Seaside 88 Advisors, LLC

 

General Partner

     

750 Ocean Royale Way, Suite 1101

Juno Beach, FL 33408

Attention: William J. Ritger and

Denis M. O’Donnell, M.D.

Fax: (866) 358-6721

Email: wjr@seaside88.com

By:  

/s/ William J. Ritger

       

Name: William J. Ritger

Title:   Manager

      With a copy to (which shall not constitute notice):      

White White & Van Etten PC

55 Cambridge Parkway

Cambridge, MA 02142

Attention: David A. White, Esq.

Fax: (617) 225-0205

Email: daw@wwvlaw.com

DWAC Instructions for Common Stock:

DTC # - 0571 -

Account number - G53-1348923

 

20



--------------------------------------------------------------------------------

Exhibit A

Officer’s Certificate

In connection with a Closing on the date set forth below pursuant to that
certain Common Stock Purchase Agreement dated as of July     , 2011 (the
“Agreement”) by and between Cytori Therapeutics, Inc., a Delaware corporation
(the “Company”) and Seaside 88, LP, a Florida limited partnership (“Seaside”),
the undersigned, the duly elected and qualified                      of the
Company, does hereby certify to Seaside as follows:

 

  (i) all representations and warranties of the Company contained in the
Agreement are true and correct in all material respects (without giving effect
to any limitation as to “materiality” or “knowledge” set forth therein) on and
as of the date hereof as if made on and as of the date hereof (provided that
representations and warranties that speak as of a specific date shall continue
to speak as of such date);

 

  (ii) the Company has performed or complied with all of its covenants and
agreements contained in the Agreement and required to be performed or complied
with by the Company on or before the date hereof; and

 

  (iii) the Registration Statement has been declared effective by the Commission
and remains effective on and as of the date hereof.

Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Officer’s Certificate to be
executed this      day of         , 20    .

 

Cytori Therapeutics, Inc. By:  

 

  Name:   Title:

 

21



--------------------------------------------------------------------------------

Exhibit B

1. The Company is a corporation duly organized under the Delaware General
Corporation Law, with full power and authority (including corporate power and
authority) to enter into the Transaction Documents and perform its obligations
thereunder. The Company is validly existing and in good standing under the laws
of the State of Delaware and is qualified to do business and in good standing
under the laws of                      and                     .

2. The execution and delivery of the Transaction Documents and the issuance and
sale of the Shares as specified thereunder have been duly authorized by all
necessary corporate action of the Company, no further action is required by the
Company or its stockholders in connection therewith, and each Transaction
Document has been duly executed and delivered by the Company and is enforceable
against the Company in accordance with its terms.

3. We have been advised by the staff of the Commission that the Registration
Statement became effective under the Securities Act on May 9, 2011. With your
consent, based solely on a telephonic confirmation by a member of the staff of
the Commission on             , 2011, we confirm that no stop order suspending
the effectiveness of the Registration Statement has been issued under the
Securities Act and no proceedings therefor have been initiated by the
Commission.

4. The Shares have been duly authorized and, when issued and delivered in
accordance with the terms of the Agreement, will be validly issued, fully paid
and non-assessable, and the issuance of such Shares will not be subject to any
preemptive or similar rights set forth in the Company’s Certificate of
Incorporation or Bylaws (or similar organizational documents) or any agreement
known to us or filed as an exhibit to any SEC Report filed by the Company within
the last 12 months.

5. The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Transaction Documents (including the
issuance and sale of the Shares) will not contravene any provision of any
statute, law, rule or regulation known to us to be applicable to the Company,
any agreement filed as an exhibit to any SEC Report, or any judgment, order or
decree of any governmental body, agency or court having jurisdiction over the
Company known to us to be applicable to the Company or its properties.

6. No consent, approval, authorization, order, registration or qualification of
or with any court or arbitrator or governmental body, regulatory authority or
Trading Market is required for the execution, delivery and performance by the
Company of its obligations under the Transaction Documents, other than the
filing of the Prospectus Supplement and any notice filings as are required to be
made following the Closing Date under applicable federal and state securities
laws and the rules of the Company’s Trading Market.

7. The Company is not, and will not be after consummation of the Agreement, the
sale of the Shares to Seaside and the application of the proceeds thereof, an
“investment company” as defined in the Investment Company Act of 1940, as
amended.